Exhibit 10.1

AMENDMENT NO. 2 TO EQUITY PURCHASE AGREEMENT

This Amendment No. 2 to Equity Purchase Agreement, dated as of June 26, 2012
(this “Amendment”), is entered into by and among Hicks Acquisition Company II,
Inc., a Delaware corporation (“Buyer”), HH-HACII, L.P., a Delaware limited
partnership (the “Sponsor”), Appleton Papers Inc., a Delaware corporation
(“Appleton”), and Paperweight Development Corp., a Wisconsin corporation
(“PDC”).

WHEREAS, Buyer, the Sponsor, Appleton and PDC are parties to that certain Equity
Purchase Agreement, dated as of May 16, 2012 as amended by Amendment No. 1 to
Equity Purchase Agreement (the “Equity Purchase Agreement”), and Buyer and PDC
are parties to that certain Cross Purchase Agreement, dated as of May 16, 2012
(the “Cross Purchase Agreement” and, together with the Equity Purchase
Agreement, the “Purchase Agreements”), and pursuant to the Purchase Agreements,
through a series of transactions, Appleton will become a non-wholly-owned
subsidiary of Buyer;

WHEREAS, each capitalized term used, but not defined, herein shall have the
meaning given to such term in the Equity Purchase Agreement; and

WHEREAS, Buyer, the Sponsor, Appleton and PDC desire to enter into this
Amendment to amend the terms of the proposed Warrant Agreement Amendment to
eliminate the ability of holders of Public Warrants to receive the Earn-Out
Share Consideration (as defined in Amendment No. 1 to Equity Purchase
Agreement).

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree to amend the Equity Purchase Agreement as set forth herein:

1. Amendment of Equity Purchase Agreement.

(a) The form of the Warrant Agreement Amendment is hereby amended and restated
to read in its entirety as set forth on Exhibit A hereto.

(b) Section 6.21 of the Equity Purchase Agreement is hereby amended and restated
in its entirety as follows:

6.21 Reservation of Buyer Common Stock. Buyer hereby agrees that at or prior to
the Closing there shall be, or Buyer shall cause to be, reserved for issuance
and/or delivery, and Buyer shall thereafter maintain a reserve for issuance
and/or delivery, such number of shares of Buyer Common Stock as may be (i)
issued upon the exchange of the Company Class B Exchangeable Units pursuant to
the Exchange and Support Agreement, (ii) issued as Contingency Consideration,
(iii) issued as Sponsor Warrant Earn-Out Shares and (iv) reserved under the
Equity Incentive Plan.

(c) Section 9.14 of the Equity Purchase Agreement is hereby amended by deleting
the definition of “Earn-Out Share Consideration” in its entirety.

2. Miscellaneous.

(a) Ratification and Confirmation. Except as expressly set forth in this
Amendment, the terms, provisions and conditions of the Equity Purchase Agreement
are hereby ratified and confirmed and shall remain unchanged and in full force
and effect without interruption or impairment of any kind.

(b) Amendment Included. This Amendment shall be construed in connection with and
as part of the Equity Purchase Agreement. Any and all notices, requests,
certificates and other instruments executed and delivered after the execution
and delivery of this Amendment may refer to the Equity Purchase Agreement
without making specific reference to this Amendment but nevertheless all such
references shall include this Amendment unless the context otherwise requires.



--------------------------------------------------------------------------------

(c) Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Delaware. Each of the parties
hereto: (a) consents to submit itself to the personal jurisdiction of any state
or federal court in the State of Delaware in the event any dispute arises out of
this Amendment or any of the transactions contemplated by this Amendment;
(b) agrees that it will not attempt to deny or defeat such personal jurisdiction
or venue by motion or other request for leave from any such court; and
(c) agrees that it will not bring any action relating to this Amendment or any
of the transactions contemplated by this Amendment in any court other than such
courts sitting in the State of Delaware.

(d) Binding Effect. This Amendment shall inure to the benefit of and be binding
upon the parties hereto and their respective successors and assigns.

(e) Entire Agreement. This Amendment (including the Schedules hereto and the
documents referred to herein) constitutes the entire agreement between the
parties hereto and supersedes all prior agreements and understandings, oral and
written, between the parties hereto with respect to the subject matter hereof.
Except as set forth in this Amendment, provisions of the Equity Purchase
Agreement which are not inconsistent with this Amendment shall remain in full
force and effect.

(f) Severability. If any provision of this Amendment or the application thereof
under certain circumstances is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this Amendment will remain in
full force and effect. Any provision of this Amendment held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

(g) Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of which together shall
be deemed to be one and the same instrument.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

HICKS ACQUISITION COMPANY II, INC. By:   /s/ Christina Weaver Vest Name:  
Christina Weaver Vest Title:   CEO HH-HACII, L.P. By:   HH-HACII GP LLC, its
General Partner   By:   /s/ Christina Weaver Vest   Name:   Christina Weaver
Vest   Title:     APPLETON PAPERS INC. By:   /s/ Jeffrey Fletcher Name:  
Jeffrey Fletcher Title:   VP Controller PAPERWEIGHT DEVELOPMENT CORP. By:   /s/
Jeffrey Fletcher Name:   Jeffrey Fletcher Title:   VP Controller



--------------------------------------------------------------------------------

EXHIBIT A

WARRANT AGREEMENT AMENDMENT

[Attached]



--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO WARRANT AGREEMENT

This Amendment No. 1 to Warrant Agreement, dated as of July     , 2012 (this
“Amendment”), is entered into by and between Hicks Acquisition Company II, Inc.,
a Delaware corporation (the “Company”), and Continental Stock Transfer & Trust
Company, a New York corporation (the “Warrant Agent”).

WHEREAS, the Company and the Warrant Agent are parties to that certain Warrant
Agreement, dated as of October 8, 2010 (the “Warrant Agreement”);

WHEREAS, the Company consummated its initial public offering on October 14,
2010, pursuant to which the Company issued 15,000,000 units;

WHEREAS, each unit issued in the Company’s initial public offering consisted of
one share of common stock, par value $0.0001 per share, of the Company (the
“Common Stock”) and one warrant to purchase one share of Common Stock at an
exercise price of $12.00 per share (such 15,000,000 warrants, the “Offering
Warrants”);

WHEREAS, pursuant to a private placement, simultaneously with the Company’s
initial public offering, the Company issued to HH-HACII, L.P., a Delaware
limited partnership (the “Sponsor”), 6,666,667 warrants (the “Sponsor Warrants”
and, together with the Offering Warrants, the “Warrants”), with each Sponsor
Warrant exercisable to purchase one share of Common Stock at an exercise price
of $12.00 per share;

WHEREAS, the terms of the Warrants are governed by the Warrant Agreement and
each capitalized term used, but not defined, herein shall have the meaning given
to such term in the Warrant Agreement;

WHEREAS, the Company has entered into that certain Equity Purchase Agreement,
dated as of May 16, 2012 (as amended by Amendment No. 1 to Equity Purchase
Agreement, dated as of June 20, 2012, and by Amendment No. 2 to Equity Purchase
Agreement, dated as of June 26, 2012, the “Equity Purchase Agreement”), with the
Sponsor, Appleton Papers Inc., a Delaware corporation (n/k/a Appleton Papers
LLC, a Delaware limited liability company) (“Appleton”), and Paperweight
Development Corp., a Wisconsin corporation (“PDC”), and that certain Cross
Purchase Agreement, dated as of May 16, 2012 (the “Cross Purchase Agreement”
and, together with the Equity Purchase Agreement, the “Purchase Agreements”),
with PDC, and pursuant to the Purchase Agreements, through a series of
transactions, Appleton will become a non-wholly-owned subsidiary of the Company;

WHEREAS, pursuant to the Equity Purchase Agreement, the Company agreed to seek
the approval of the holders of its outstanding Warrants to amend the Warrant
Agreement to (i) with respect to the Offering Warrants, adjust the number of
shares of Common Stock issuable upon the exercise of an Offering Warrant to
one-half of one share of Common Stock and pay the holder of such Offering
Warrant $0.625 in cash and (ii) with respect to the Sponsor Warrants, adjust the
number of shares of Common Stock issuable upon the exercise of a Sponsor Warrant
to one-half of one share of Common Stock and, in addition, provide that the
holder of each Sponsor Warrant shall be entitled to receive 0.0879 shares of
Common Stock, which shares shall be subject to forfeiture in the event the
Common Stock does not achieve a certain stock price target (items (i) and (ii),
collectively, the “Warrant Proposal”);

WHEREAS, the Registered Holders of 65% of the Offering Warrants have voted in
favor of this Amendment and the Warrant Proposal.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree to amend the Warrant Agreement as set forth herein:

1. Amendment of Warrant Agreement.

(a) Section 3.1 of the Warrant Agreement is hereby amended and restated in its
entirety as follows:

3.1 Warrant Price. Each Warrant shall, when countersigned by the Warrant Agent,
entitle the Registered Holder thereof, subject to the provisions of such Warrant
and of this Warrant Agreement, to purchase from the Company the number of shares
of the Common Stock stated therein, at the price of $12.00 per share, subject to
the adjustments provided in Section 4 hereof and in the last sentence of this
Section 3.1. The term “Warrant Price” as used in this Warrant Agreement shall
mean the price per share at which a full share of the Common Stock may be
purchased at the time a Warrant is exercised. In the event a Warrant may be
exercised to purchase a fraction of a share of Common Stock, the exercise price
to purchase such fractional share shall be equal to the Warrant Price multiplied
by a fraction equivalent to the fraction of a share issuable upon exercise of
such Warrant. For example, if a Warrant is exercisable to purchase one-half of
one share of Common Stock and the Warrant Price is $12.00, such one-half of one
share of Common Stock may be purchased by the holder of such Warrant for $6.00.
The Company in its sole discretion may lower the Warrant Price at any time prior
to the Expiration Date (as defined below) for a period of not less than twenty
(20) Business Days, provided, that the Company shall provide at least twenty
(20) days prior written notice of such reduction to Registered Holders of the
Warrants and, provided further that any such reduction shall be identical among
all of the Warrants.

(b) Section 4.3 of the Warrant Agreement is hereby amended by replacing the word
“Whenever” at the beginning of the first sentence of Section 4.3 with the
following:

Except as set forth in subsections 4.4.1 and 4.4.2 (in which case no adjustments
shall be made pursuant to this Section 4.3), whenever

(c) Section 4.4 of the Warrant Agreement is hereby amended and restated in its
entirety as follows:

4.4 Adjustments in Connection with Equity Purchase Agreement; Replacement of
Securities Upon Reorganization, etc.

4.4.1 Adjustments to Offering Warrants. Upon the closing of the transactions
contemplated by that certain Equity Purchase Agreement, dated as of May 16,
2012, as amended (the “Equity Purchase Agreement”), by and among the Company,
the Sponsor, Appleton Papers Inc. (n/k/a Appleton Papers LLC, a Delaware limited
liability company), a Delaware corporation (“Appleton”), and Paperweight
Development Corp., a Wisconsin corporation (“PDC”), the Offering Warrants shall
be adjusted as follows: (x) the number of shares of Common Stock issuable upon
the exercise of an Offering Warrant shall be adjusted to one-half of one share
of Common Stock (such adjustment, the “Per-Warrant Share Adjustment”); and
(y) the Registered Holder of such Offering Warrant at such time shall be
entitled to receive $0.625 in cash (the “Cash Consideration”); provided that the
Warrant Price shall not be adjusted, pursuant to Section 4.3 or otherwise, in
connection with the Per-Warrant Share Adjustment. For the avoidance of doubt,
assuming the Warrant Price is $12.00 per share of Common Stock immediately prior
to the Per-Warrant Share Adjustment, the Warrant Price shall remain $12.00
immediately after the Per-Warrant Share Adjustment and, as such, the holder of
an Offering Warrant immediately after the Per-Warrant Share Adjustment shall
have the right to purchase one-half of one share of Common Stock for $6.00.
After giving effect to the Per-Warrant Share Adjustment, the Offering Warrants
must be exercised in pairs or, to the extent practicable, other amounts
necessary to avoid the necessity of issuing fractional shares of Common Stock.
The Company will have the right to make rules, not inconsistent with the terms
of this Agreement or the Equity Purchase Agreement, governing the manner of
payment of Cash Consideration.

 

-6-



--------------------------------------------------------------------------------

4.4.2 Adjustments to Sponsor Warrants.

(a) Sponsor Warrant Adjustment. Upon the closing of the transactions
contemplated by the Equity Purchase Agreement, the Sponsor Warrants shall be
adjusted as follows: (x) the number of shares of Common Stock issuable upon the
exercise of a Sponsor Warrant shall be adjusted pursuant to the Per-Warrant
Share Adjustment; and (y) in addition, each Sponsor Warrant shall entitle the
holder thereof to receive 0.0879 shares of Common Stock (the “Sponsor Warrant
Earn-Out Shares”), which shares shall be returned to the Company for
cancellation, at no cost, in the event that the Common Stock does not have a
Trading Price (as defined below) of $12.00 or above per share for twenty
(20) Trading Days (as defined below) out of thirty (30) consecutive Trading Days
on or prior to the fifth anniversary of the closing of the transactions
contemplated by the Equity Purchase Agreement (the “Stock Target”) (such
adjustment, the “Sponsor Warrant Adjustment”); provided that the Warrant Price
shall not be adjusted, pursuant to Section 4.3 or otherwise, in connection with
the Per-Warrant Share Adjustment. For the avoidance of doubt, assuming the
Warrant Price is $12.00 per share of Common Stock immediately prior to the
Per-Warrant Share Adjustment, the Warrant Price shall remain $12.00 immediately
after the Per-Warrant Share Adjustment and, as such, the holder of a Sponsor
Warrant immediately after the Per-Warrant Share Adjustment shall have the right
to purchase one-half of one share of Common Stock for $6.00. After giving effect
to the Per-Warrant Share Adjustment, the Sponsor Warrants must be exercised in
pairs or, to the extent practicable, other amounts necessary to avoid the
necessity of issuing fractional shares of Common Stock. To the extent
impracticable to issue whole shares, the provision of Section 4.6 shall apply.
The Stock Target shall be adjusted to reflect appropriately the effect of any
stock split, reverse stock split, stock dividend (including any dividend or
distribution of securities convertible into Common Stock), extraordinary cash
dividends, reorganization, recapitalization, reclassification, combination,
exchange of shares or other like change with respect to the Common Stock
occurring on or after the date of the closing of the transactions contemplated
by the Equity Purchase Agreement. “Trading Day” shall mean any day on which the
Common Stock is traded and/or quoted on the Nasdaq Stock Market LLC (“Nasdaq”)
or, if Nasdaq is not the principal trading market for the Common Stock, then on
the principal securities exchange or securities market on which the Common Stock
is then traded; and (ii) “Trading Price” shall mean, on any particular Trading
Day, (A) if the Common Stock is quoted on Nasdaq or listed or quoted on another
principal trading market, the closing or last reported price of a share of
Common Stock for such Trading Day on such trading market (as reported by
Bloomberg L.P. or a similar organization or agency succeeding to its functions
of reporting prices) or (B) in the event no trading price is established for the
Common Stock for a Trading Day, the greater of (x) the last price established
for the Common Stock in the most recent preceding Trading Day on which the
Common Stock was traded or (y) the last bid for the Common Stock in the most
recent preceding Trading Day in which the Common Stock was traded (in each case,
as reported by Bloomberg L.P. or a similar organization succeeding to its
functions of reporting prices).

(b) Change of Control. In the event a “Change of Control” (as defined below) of
the Company occurs in which the Common Stock is valued in connection with such
Change of Control equal to or in excess of $12.00 per share prior to the earlier
of (i) the time when all of the Sponsor Warrant Earn-Out Shares have ceased to
be subject to forfeiture following the achievement of the Stock Target and
(ii) the fifth year anniversary of the closing of the transactions contemplated
by the Equity Purchase Agreement, the Sponsor Warrant Earn-Out Shares shall
cease to be subject to forfeiture pursuant to subsection 4.4.2(a). For the
purposes of this Agreement, a “Change of Control” shall have been deemed to
occur with respect to the Company upon:

(A) the sale, lease, license, distribution, dividend or transfer, in a single
transaction or a series of related transactions, of 50% or more of the assets of
the Company and any corporation, partnership, joint venture or other legal
entity of which the Company (either alone or through or together with any other
subsidiary) owns, directly or indirectly, 50% or more of the stock or other
equity interests the holder of which is generally entitled to vote for the
election of the board of directors or other governing body of such corporation
or other legal entity (collectively, “Subsidiaries”), taken as a whole;

 

-7-



--------------------------------------------------------------------------------

(B) a merger, consolidation or other business combination of the Company (or any
Subsidiary or Subsidiaries that alone or together represent all or substantially
all of the Company’s consolidated business at that time) or any successor or
other entity holding all or substantially all of the assets of the Company and
its Subsidiaries that results in the stockholders of the Company (or such
Subsidiary or Subsidiaries) or any successor or other entity holding all or
substantially all of the assets of the Company and its Subsidiaries or the
surviving entity thereof, as applicable, immediately before the consummation of
such transaction or series of related transactions holding, directly or
indirectly, less than 50% of the voting power of the Company (or such Subsidiary
or Subsidiaries) or any successor, other entity or surviving entity thereof, as
applicable, immediately following the consummation of such transaction or series
of related transactions;

(C) a transaction or series of related transactions in which a majority of the
board of directors or equivalent governing body of the Company (or any successor
or other entity holding all or substantially all of the assets thereof and its
subsidiaries) immediately following or as a proximate cause of such transaction
is comprised of persons who were neither members of the board of directors nor
nominated by the board of directors or a committee of the board of directors or
equivalent governing body of the Company (or such successor or other entity)
immediately prior to such transaction; or

(D) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the date of the closing of the Transactions
contemplated by the Equity Purchase Agreement) shall obtain beneficial ownership
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act) of the voting stock
of the Company representing more than 50% of the voting power of the capital
stock of the Company entitled to vote for the election of directors of the
Company.

4.4.3 Replacement of Securities Upon Reorganization, etc. In case of any
reclassification or reorganization of the outstanding shares of the Common Stock
(other than a change under subsections 4.1.1 or 4.1.2, Section 4.2 or
subsections 4.4.1 or 4.4.2 hereof or that solely affects the par value of such
shares of the Common Stock), or in the case of any merger or consolidation of
the Company with or into another corporation (other than a consolidation or
merger in which the Company is the continuing corporation and that does not
result in any reclassification or reorganization of the outstanding shares of
the Common Stock), or in the case of any sale or conveyance to another
corporation or entity of the assets or other property of the Company as an
entirety or substantially as an entirety in connection with which the Company is
dissolved, the holders of the Warrants shall thereafter have the right to
purchase and receive, upon the basis and upon the terms and conditions specified
in the Warrants and in lieu of the shares of the Common Stock of the Company
immediately theretofore purchasable and receivable upon the exercise of the
rights represented thereby, the kind and amount of shares of stock or other
securities or property (including cash) receivable upon such reclassification,
reorganization, merger or consolidation, or upon a dissolution following any
such sale or transfer, that the holder of the Warrants would have received if
such holder had exercised his, her or its Warrant(s) immediately prior to such
event (the “Alternative Issuance”); provided, however, that (i) if the holders
of the Common Stock were entitled to exercise a right of election as to the kind
or amount of securities, cash or other assets receivable upon such consolidation
or merger, then the kind and amount of securities, cash or other assets
constituting the Alternative Issuance for which each Warrant shall become
exercisable shall be deemed to be the weighted average of the kind and amount
received per share by the holders of the Common Stock in such consolidation or
merger that affirmatively make such election, and (ii) if a tender, exchange or
redemption offer shall have been made to and accepted by the holders of the
Common Stock (other than a tender, exchange or redemption offer made by the
Company in connection with redemption rights held by stockholders of the Company
as provided for in the Company’s certificate of incorporation or as a result of
the repurchase of shares of Common Stock by the Company if a proposed initial
Business Combination is presented to the stockholders of the Company for
approval) under circumstances in which, upon

 

-8-



--------------------------------------------------------------------------------

completion of such tender or exchange offer, the maker thereof, together with
members of any group (within the meaning of Rule 13d-5(b)(1) under the Exchange
Act) of which such maker is a part, and together with any affiliate or associate
of such maker (within the meaning of Rule 12b-2 under the Exchange Act) and any
members of any such group of which any such affiliate or associate is a part,
own beneficially (within the meaning of Rule 13d-3 under the Exchange Act) more
than 50% of the outstanding shares of the Common Stock, the holder of a Warrant
shall be entitled to receive as the Alternative Issuance, the highest amount of
cash, securities or other property to which such holder would actually have been
entitled as a stockholder if such Warrant holder had exercised the Warrant prior
to the expiration of such tender or exchange offer, accepted such offer and all
of the Common Stock held by such holder had been purchased pursuant to such
tender or exchange offer, subject to adjustments (from and after the
consummation of such tender or exchange offer) as nearly equivalent as possible
to the adjustments provided for in this Section 4; provided further, however,
that if more than 30% of the consideration receivable by the holders of the
Common Stock in the applicable event is payable in the form of common stock in
the successor entity that is not listed for trading on a national securities
exchange or on the OTC Bulletin Board, or is not to be so listed for trading
immediately following such event, then the Warrant Price shall be reduced by an
amount (in dollars) equal to the quotient of (x) $18 (subject to adjustment in
accordance with Section 6.1 hereof) minus the Per Share Consideration (as
defined below) (but in no event, less than zero), and (y): if the applicable
event is announced on or prior to the third anniversary of the closing date of
the initial Business Combination, 2; if the applicable event is announced after
the third anniversary of the closing date of the initial Business Combination
and on or prior to the fourth anniversary of the closing date of the initial
Business Combination, 2.5; if the applicable event is announced after the fourth
anniversary of the closing date of the initial Business Combination and on or
prior to the Expiration Date, 3. “Per Share Consideration” means (i) if the
consideration paid to holders of the Common Stock consists exclusively of cash,
the amount of such cash per share of the Common Stock, and (ii) in all other
cases, the volume weighted average price of the Common Stock as reported during
the ten (10) trading day period ending on the trading day prior to the effective
date of the applicable event. If any reclassification or reorganization also
results in a change in shares of the Common Stock covered by subsection 4.1.1,
then such adjustment shall be made pursuant to subsection 4.1.1 or Sections 4.2,
4.3 and this Section 4.4.3. The provisions of this Section 4.4.3 shall similarly
apply to successive reclassifications, reorganizations, mergers or
consolidations, sales or other transfers.

(d) Section 4.6 of the Warrant Agreement is hereby amended and restated in its
entirety as follows:

4.6 No Fractional Shares. Notwithstanding any provision contained in this
Warrant Agreement to the contrary, the Company shall not issue fractional shares
upon the exercise of Warrants. If, by reason of any adjustment made pursuant to
this Section 4, the holder of any Warrant would be entitled, upon the exercise
of such Warrant, to receive a fractional interest in a share, the Company shall,
upon such exercise, in lieu of such fractional share interests, pay to such
holder an amount in cash equal to the product obtained by multiplying (x) the
fractional share interest to which such holder would otherwise be entitled by
(y) the Trading Price on the exercise date.

2. Miscellaneous.

(a) Ratification and Confirmation. Except as expressly set forth in this
Amendment, the terms, provisions and conditions of the Warrant Agreement are
hereby ratified and confirmed and shall remain unchanged and in full force and
effect without interruption or impairment of any kind.

(b) Amendment Included. This Amendment shall be construed in connection with and
as part of the Warrant Agreement and the Warrants. Any and all notices,
requests, certificates and other instruments executed and delivered after the
execution and delivery of this Amendment may refer to the Warrant Agreement and
the Warrants without making specific reference to this Amendment but
nevertheless all such references shall include this Amendment unless the context
otherwise requires.

 

-9-



--------------------------------------------------------------------------------

(c) Governing Law. The validity, interpretation and performance of this
Amendment shall be governed in all respects by the laws of the State of New
York, without giving effect to conflicts of law principles that would result in
the application of the substantive laws of another jurisdiction. The Company
hereby agrees that any action, proceeding or claim against it arising out of or
relating in any way to this Amendment shall be brought and enforced in the
courts of the State of New York or the United States District Court for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive. The Company hereby waives any objection
to such exclusive jurisdiction and that such courts represent an inconvenient
forum.

(d) Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and to their respective heirs, legal
representatives, successors and assigns.

(e) Entire Agreement. This Amendment sets forth the entire agreement and
understanding between the parties as to the subject matter thereof and merges
and supersedes all prior discussions, agreements and understandings of any and
every nature among them. Except as set forth in this Amendment, provisions of
the Warrant Agreement which are not inconsistent with this Amendment shall
remain in full force and effect.

(f) Severability. This Amendment shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Amendment or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as part of this
Amendment a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

(g) Counterparts. This Amendment may be executed in any number of counterparts
and each of such counterparts shall for all purposes be deemed to be an
original, and all such counterparts shall constitute but one and the same
instrument.

[SIGNATURE PAGE FOLLOWS]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

HICKS ACQUISITION COMPANY II, INC. By:  

 

Name:  

 

Title:  

 

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Warrant Agent By:  

 

Name:  

 

Title:  

 

 

REGISTERED HOLDERS: [                                         ]

 

By:  

 

Name:  

 

Title:  

 

[                                         ]

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment No. 1 to Warrant Agreement